RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2      Dennis v. Mitchell                        No. 99-4460
    ELECTRONIC CITATION: 2003 FED App. 0458P (6th Cir.)
                File Name: 03a0458p.06                    OHIO PUBLIC DEFENDER COMMISSION, Columbus,
                                                          Ohio, for Appellant. Henry G. Appel, ATTORNEY
                                                          GENERAL’S OFFICE OF OHIO, Columbus, Ohio, for
UNITED STATES COURT OF APPEALS                            Appellee.
              FOR THE SIXTH CIRCUIT                                            _________________
                _________________
                                                                                   OPINION
 ADREMY DENN IS,                  X                                            _________________
         Petitioner-Appellant, -                            SUHRHEINRICH, Circuit Judge. Petitioner Adremy
                                   -
                                   -  No. 99-4460         Dennis was convicted by an Ohio jury of the aggravated
           v.                      -                      murder of Kurt Kyle and sentenced to death. After
                                    >                     exhausting his direct appeals and state post conviction
                                   ,                      remedies, Dennis sought a writ of habeas corpus in federal
 BETTY MITCHELL , Warden,          -
        Respondent-Appellee. -                            court pursuant to 28 U.S.C. § 2254. The district court
                                                          dismissed the petition. For the following reasons, we affirm
                                 N                        the district court’s dismissal of Dennis’s habeas petition.
      Appeal from the United States District Court
       for the Northern District of Ohio at Akron.                               I. Background
      No. 98-01155—James Gwin, District Judge.
                                                                                      A. Facts
               Argued: December 2, 2003
                                                             The Ohio Supreme Court made the following factual
        Decided and Filed: December 29, 2003              findings on direct review:
                                                                During the early morning hours of June 5, 1994,
 Before: SUHRHEINRICH, SILER, and DAUGHTREY,                  defendant-appellant, Adremy L. Dennis, and Leroy
                 Circuit Judges.                              “Lavar” Anderson stopped Dean R. Pizer in the Highland
                  _________________                           Square area of Akron and demanded money. Pizer
                                                              escaped, even though a shotgun blast was fired at him as
                       COUNSEL                                he fled. Shortly thereafter, Dennis shot and killed Kurt
                                                              O. Kyle during a robbery in front of Kyle’s home at 818
ARGUED:       John F. McCaffrey, McLAUGHLIN &                 Bloomfield Road. Dennis later admitted he shot Kyle
McCAFFREY, Cleveland, Ohio, for Appellant. Henry G.           during a robbery, and he was subsequently convicted of
Appel, ATTORNEY GENERAL’S OFFICE OF OHIO,                     aggravated murder, attempted aggravated murder and
Columbus, Ohio, for Appellee. ON BRIEF: John F.               aggravated robbery, and sentenced to death.
McCaffrey, McLAUGHLIN & McCAFFREY, Cleveland,
Ohio, Linda E. Prucha, PUBLIC DEFENDER’S OFFICE,                Late on Saturday, June 4, and in the early morning
                                                              hours of Sunday, June 5, Dennis and Anderson decided

                            1
No. 99-4460                         Dennis v. Mitchell        3   4      Dennis v. Mitchell                          No. 99-4460

 to go to a bar and “meet some chicks.” Anderson spoke                pockets and told Dennis that he had no money with him.
 of “robbing somebody,” and the pair armed themselves                 Dennis then pulled out a sawed-off shotgun and shot
 with weapons: Dennis with a sawed-off shotgun and                    Kyle in the head at point-blank range. Kyle died
 Anderson with a .25 caliber handgun. As the pair                     instantly of hypovolemic shock (loss of blood) due to a
 proceeded to the bar, the shotgun, according to Dennis,              gunshot wound that severed both carotid arteries.
 accidently went off. Dennis then reloaded the weapon.                According to Eberhart, the two assailants ran away
 Before arriving at the bar, the two smoked marijuana.                together “sprinting very fast.”
    After some drinks, Anderson and Dennis left the bar                 Anita Foraker, who lived in the neighborhood, was out
 and encountered Dean Pizer in an alley near West Market              walking her dog at around 1:30 a.m. that morning and
 Street and South Highland Avenue. The “taller one” of                heard a “loud pop type of sound.” About a minute later,
 the two, whom Pizer identified as Dennis, was wearing                she observed two young black males headed in the
 a long black leather coat and told Pizer, “Give me your              opposite direction running by her on the other side of
 money. * * * Don’t try and run, don’t try and run. You               Bloomfield Road. She heard one say to the other, “Did
 are going to die tonight, you are going to die.” Pizer               you get it?”
 testified that he went backwards, slid and rolled down a
 hill, then ran away unharmed. He heard a gunshot “just                 A few days after the murder, Akron police received an
 left of me. There was a trash can or something got hit.”             anonymous phone call stating that someone at 371 Grand
                                                                      Avenue knew about the homicide that past weekend.
   That same night, Kurt Kyle had raced at Barberton                  Detective Donald L. Gaines and another detective went
 Speedway and afterwards hosted several friends and                   to the address, where they met Shirley Morgan and told
 family members at his home for a cookout and                         her that a possible suspect was staying at her house.
 socializing. Later, as one of his guests, Martin Eberhart,           Morgan invited the detectives in and gave them
 was leaving, Kyle walked with him to his car where the               permission to look around the house and to speak to her
 two continued conversing for a short time. While                     son, seventeen-year-old Lavar Anderson. When the
 Eberhart was seated in his car talking with Kyle, they               detectives went down to the basement, they noticed a
 heard a loud noise, which Kyle told Eberhart was a                   Miami Hurricanes jacket and a long, dark overcoat
 gunshot. About three minutes later, two black males                  hanging up in the far corner on a bedrail. At that time,
 approached them in the driveway, out of the view of                  they took Anderson into custody, and he provided
 Kyle’s other guests. The man Eberhart identified as                  detectives information about the location of the murder
 Anderson was wearing a green and orange Miami                        weapon.
 Hurricanes Starter jacket, and demanded money while
 pointing a gun a Eberhart’s neck. Eberhart slowly                       After procuring a search warrant, police seized several
 reached under the car seat for his wallet and handed                 items from Morgan’s basement, including the two coats,
 Anderson $15.                                                        a .25 caliber pearl handle handgun, a 20 gauge sawed-off
                                                                      shotgun, and seven shotgun shells.
  At that time, Dennis, whom Eberhart described as
 wearing a long, three-quarter-length dark coat, asked                 Upon completing the search of Morgan’s home,
 Kyle for money. However, Kyle searched through his                   Gaines received a call from two officers at 120 Burton
No. 99-4460                         Dennis v. Mitchell        5   6    Dennis v. Mitchell                         No. 99-4460

  Avenue, which was in the same general neighborhood.                               B. Procedural History
  The police surrounded the house on Burton and thereafter
  apprehended Adremy Dennis.                                        Dennis was charged with one count of aggravated murder,
                                                                  one count of attempted murder, three counts of aggravated
    At the police station, Dennis was advised of his              robbery, and one count of possession of dangerous ordnance.
  Miranda rights, which he waived. Dennis told several            All of the counts carried a firearms specification, and the
  versions as to his whereabouts on June 4-5, 1994 to             dangerous ordnance charge also carried a physical-harm
  Detectives Gaines, Lacy, and Offret. After Dennis’s             specification. The aggravated murder count also carried two
  second statement, Gaines produced a sawed-off shotgun,          death specifications: murder during an aggravated robbery,
  which Dennis immediately claimed was his own. In his            where Dennis was the principal offender (Ohio Rev. Code
  fourth statement to detectives, Dennis admitted that he         § 2929.04(A)(7)); and murder committed as a course of
  and Anderson had planned some robberies that night and          conduct involving the killing or attempt to kill two or more
  admitted holding up Pizer, Eberhart and Kyle. However,          persons (Ohio Rev. Code § 2929.04(A)(5)). Id. at 1101.
  while Dennis admitted aiming the sawed-off shotgun at
  Kyle, he also claimed the gun went off accidentally.              Dennis’s trial began on December 12, 1994. The jury
  Dennis agreed to allow detectives to tape his statement.        convicted him of all charges. After a mitigation hearing, the
                                                                  jury recommended the death penalty. On December 29, 1994,
    In his taped statement, Dennis said that he and               the court agreed and sentenced Dennis to death. Id.
  Anderson had smoked marijuana and then drank at a bar
  before the robberies and murder. While Dennis admitted            Dennis appealed. On May 8, 1996, the Ohio Court of
  he fired the sawed-off shotgun three times that night, he       Appeals rejected his claims. See State v. Dennis, No. 17156,
  asserted that each shot was accidental and that he “could       1996 WL 233501 (Ohio Ct. App. May 8, 1996). Dennis
  barely focus” when they came upon Kyle and Eberhart.            appealed to the Ohio Supreme Court. On September 24,
  After shooting Kyle, Dennis claimed he almost fell down         1997, that court affirmed Dennis’s conviction and sentence.
  and that Anderson had to help him flee the scene.               See State v. Dennis, 683 N.E.2d 1096 (Ohio 1997). The
                                                                  United States Supreme Court denied certiorari. See Dennis v.
    Yellow shotgun shell casings were found a few days            Ohio, 522 U.S. 1128 (1998).
  after the murder. One was found in the area where Pizer
  was accosted, the other was discovered in front of Kyle’s         Dennis also exhausted his post-conviction remedies, to no
  home. Nancy E. Bulger, a forensic scientist with the            avail. See State v. Dennis, No. 18410, 1997 WL 760680
  Bureau of Criminal Identification and Investigation             (Ohio Ct. App. 1997) (affirming denial of post-conviction
  (“BCI”), determined that the two casings were fired from        relief); State v. Dennis, No. 98-13, 690 N.E.2d 1287 (Ohio
  the sawed-off shotgun that Dennis identified as his own.        March 11, 1998).

State v. Dennis, 683 N.E.2d 1096, 1099-1101 (Ohio 1997).            On June 30, 1998, Dennis field a petition for writ of habeas
                                                                  corpus. On October 1, 1999, the district court denied his
                                                                  petition and denied Dennis’s request for a certificate of
                                                                  appealability. This Court granted Dennis a certificate of
                                                                  appealability as to six issues.
No. 99-4460                                   Dennis v. Mitchell            7    8        Dennis v. Mitchell                              No. 99-4460

                      II. Standard of Review                                         (1) resulted in a decision that was contrary to, or
                                                                                     involved an unreasonable application of, clearly
   We review a district court’s legal conclusions in habeas                          established Federal law, as determined by the Supreme
actions de novo and its factual findings for clear error. Miller                     Court of the United States.
v. Francis, 269 F.3d 609, 613 (6th Cir. 2001). If, however,                          (2) resulted in a decision that was based upon an
the district court bases its decision on the state trial court                       unreasonable determination of the facts in light of the
transcript, and makes no findings of fact, we review the                             evidence presented in the State court proceeding.
district court’s fact findings de novo as well. Id.
                                                                                 28 U.S.C. § 2254(d).
                              III. AEDPA
                                                                                    In Williams v. Taylor, 529 U.S. 362 (2000), the Supreme
  Dennis’s petition was filed on June 30, 1998, after the                        Court explained the meaning of “contrary to” and
effective date of the Antiterrorism and Effective Death                          “unreasonable application.” A state court’s legal decision is
Penalty Act. Pub.L. 104-132, 110 Stat. 1214 (“AEDPA”). Its                       “contrary to” clearly established federal law under
provisions therefore apply. Id.                                                  § 2254(d)(1) if the state court arrived at a conclusion opposite
                                                                                 to that reached by the Supreme Court on a question of law or
   “Congress enacted AEDPA to reduce delays in the                               if the state court decided a case differently than the Supreme
execution of state and federal criminal sentences, . . . and to                  Court’s decisions on materially indistinguishable facts. Id. at
further the principles of comity, finality, and federalism.”                     412-13. An “unreasonable application” occurs when the state
Woodford v. Garceau, 123 S. Ct. 1398, 1401 (2003) (internal                      court correctly identified the correct legal principle from
citations and quotation marks omitted). One of the                               Supreme Court precedent but unreasonably applied that
mechanisms for accomplishing these goals was an amended                          principle to the facts of the case before it. Id.
version of 28 U.S.C. § 2254(d)(1), which places “new
constraint[s] on the power of a federal habeas court to grant                       “[C]learly established Federal law, as determined by the
a state prisoner’s application for a writ of habeas corpus with                  Supreme Court of the United States,” refers to “the holdings,
respect to claims adjudicated on the merits in state court.”                     as opposed to the dicta, of [the Supreme] Court’s decisions as
Williams v. Taylor, 549 U.S. 362, 412 (2000).1                                   of the time of the relevant state-court decision.” Id. at 412.
                                                                                 The state court decision need not cite Supreme Court
  The Act provides in relevant part as follows:                                  precedent, or even reflect awareness of Supreme Court cases,
                                                                                 “so long as neither the reasoning nor the result of the state-
  (d) An application for a writ of habeas corpus on behalf                       court decision contradicts them.” Early v. Packer, 537 U.S.
  of a person in custody pursuant to the judgment of a State                     3, 8 (2002) (per curiam).2
  court shall not be granted with respect to any claim that
  was adjudicated on the merits in State court proceedings
  unless the adjudication of the claim–

    1                                                                                 2
     The district court issued its opinion on Septem ber 3 0, 19 99, p rior to         Dennis contends that the AEDP A does not apply to several issues
the Supreme Court’s dec ision in William s v. Taylor, su pra, and did not        in this case because the state court did not cite to any United Supreme
have the benefit of that decision in resolving this case.                        Court precedent. This argument is without merit in light of Early, supra.
No. 99-4460                            Dennis v. Mitchell       9    10    Dennis v. Mitchell                          No. 99-4460

  Similarly, a federal habeas court may not grant habeas             violent would not be violent.” She further explained that her
relief under § 2254(d)(2) merely because it disagrees with a         answer was based strictly on the definition of murder. The
state trial court’s factual determination. Rather, the state         trial court indicated that gross sexual imposition is considered
court’s factual determination must be “objectively                   a violent crime, but that it understood how Harris had
unreasonable” in light of the evidence presented during the          interpreted it, and “that it might not have been clear as it
state proceedings. Furthermore, a state court’s factual              probably should have.”
determinations are presumed correct, and can only be rebutted
by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).              The trial court also asked Harris if she thought the fact that
                                                                     she was a victim would interfere with her ability to evaluate
                         IV. Analysis                                this case. Harris responded:
            A. Failure to Exclude Juror Harris                           Absolutely not. I feel that I am a professional and I
                                                                       feel that what happened to me has nothing to do with
  Dennis contends that the trial court violated his                    what happened to the Kyle family or Adremy Dennis.
constitutional right to a fair trial in violation of the Sixth and
Fourteenth Amendments because the trial court failed to                  I feel that I can handle it professionally and there is
excuse Juror Terri Harris for cause. During voir dire,                 parts to everyone’s personality and I feel very strongly
potential jurors were asked whether any had been the victim            that I can separate myself from that.
of a crime of violence. Harris answered “no.”3 After the jury
began penalty phase deliberations, a police detective                     You asked me to do a job and I’m doing a job.
contacted the prosecutor, asking that Harris be allowed to take
a break from deliberations in order to sign a criminal               When asked by the trial court whether she could “separate out
complaint along with her two sisters. Although defense               your experience as a victim from this particular case and not
counsel and the prosecutor knew that Harris was going to be          let anything carry over that would cause you to identify more
a witness in a case where the defendant was charged with the         with victims,” Harris responded that the two cases were not
crime of gross sexual imposition, they did not know until the        comparable. Finally, the court asked Harris whether she
penalty phase that she was a victim. Upon learning that              foresaw any possible problem. She responded that she did
Harris was actually a victim, the prosecutor promptly                not, and stated that she was able to separate her emotions
informed defense counsel and the court.                              from her duty, just as the trial court had instructed. The trial
                                                                     judge then asked counsel if they had “anything.” Defense
  The trial court called Harris into chambers and questioned         counsel responded “[t]hat’s fine.” The prosecutor indicated
her. Harris explained that, when asked if she had ever been          that he had no questions. At that point the trial judge directed
a victim of a violent crime, she in turn asked the judge’s           Harris to return to the jury room.
bailiff, Alys, about the definition of violent crime, and
“decided that what happened to me by your definition of                After Harris returned to the jury room, the trial court asked
                                                                     counsel if they wanted to put anything on the record. Defense
                                                                     counsel replied no. The prosecutor informed the trial court
                                                                     that, although they knew prior to trial that Harris was a
    3
     The question posed was:       “Violent crime; any experience    witness, they had just learned that Harris was a victim.
whatsoever?” Juror Harris responded: “No.”
No. 99-4460                           Dennis v. Mitchell     11    12   Dennis v. Mitchell                          No. 99-4460

  The trial court then made the following findings of fact:          conclusion after asking the trial judge’s bailiff during
                                                                     jury selection for a definition of “violent crime.” Harris
     I think that she did give it some thought. She was not          indicated that at that time, she concluded that her
  intentionally trying to conceal anything. She just did not         experience was not “violent” when compared to murder,
  recognize what we recognize, that a sexual abuse victim            and therefore, did not bring it to the court’s attention.
  is to us a violent crime and I gather that is not terribly
  clear in the way we ask it.                                          The court questioned Harris extensively, and she was
                                                                     adamant that her status as a victim of sexual abuse had
    And so she did make that inquiry of Alys and Alys’               nothing to do with what happened to the Kyle family or
  response was, well, when she says are they talking about           Dennis, and that she could separate the two experiences
  murder, violent, she said I would imagine so, that she             and be impartial. The court asked defense counsel if they
  just dismissed it as not being something that would be             had anything they wished to put on the record, and
  covered under violent crime.                                       defense counsel indicated they did not. After Harris
                                                                     returned to the jury room, counsel for both sides
    I was also satisfied with her answer as to her ability to        informed the court that just prior to trial they became
  handle it.                                                         aware of the fact that Harris had been a witness to sexual
                                                                     abuse. Counsel for both parties agreed that it probably
Upon this ruling, defense counsel did not ask that Harris be         wasn’t necessary for them to act upon it. However, at the
removed. However, after the jury returned and recommended            end of the trial, defense counsel filed a motion for
to the court that Dennis be sentenced to death, Dennis moved         mistrial upon learning that Harris was a victim of sexual
for a mistrial, claiming that Harris was biased. The trial court     abuse, and not just a witness.
denied the motion, ruling that Harris was voir dired by the
court, the prosecutor, and by defense counsel, and thereafter           A trial court enjoys broad discretion in determining a
passed to continue on with her service.                              juror’s ability to be impartial. State v. Williams (1983),
                                                                     6 Ohio St.3d 281, 288, 6 OBR 345, 351, 452 N.E.2d
  The Ohio Supreme Court held that the trial court had not           1321, 1331. The trial court’s decision to allow Harris to
abused its discretion by concluding that Harris was impartial        remain on the jury did not amount to an abuse of
and could remain on the jury.                                        discretion, especially in light of the court’s voir-dire
                                                                     examination of Harris conducted in chambers during
     During the jury’s penalty-phase deliberations, the trial        penalty-phase deliberations. See State v. Maurer, (1984),
  court learned that Harris had been a victim of sexual              15 Ohio St.3d 239, 250-251, 15 OBR 379, 389, 473
  abuse as a child, when a detective asked the court to              N.E.2d 768, 781. Accordingly, Proposition of Law No.
  momentarily excuse Harris from deliberations in order to           5 is overruled.
  sign a criminal complaint. The court brought Harris into
  chambers before the parties and conducted a voir-dire            State v. Dennis, 683 N.E.2d at 1103.
  examination of her at that time. Harris explained that she
  had decided not to mention the sexual abuse during the             On habeas review, the district court held that the Ohio
  original voir-dire examination because she did not feel it       Supreme Court’s opinion was not an unreasonable application
  fit the definition of violent crime. She reached this            of clearly established federal law, namely McDonough Power
No. 99-4460                            Dennis v. Mitchell      13    14       Dennis v. Mitchell                                No. 99-4460

Equip., Inc. v. Greenwood, 464 U.S. 548 (1984). See Dennis              The McDonough test governs cases where it is alleged that
v. Mitchell, 68 F. Supp.2d 863, 885-89 (N.D. Ohio 1999).             a juror intentionally concealed information. Zerka v. Green,
                                                                     49 F.3d 1181, 1185 (6th Cir. 1995).4 In McDonough, the
  The Sixth Amendment provides that “[i]n all criminal               Supreme Court held that, in order to obtain a new trial based
prosecutions, the accused shall enjoy the right to a speedy and      on a juror’s non-disclosure during voir dire, the defendant
public trial, by an impartial jury.” U.S. Const. amend. VI.          “must first demonstrate that a juror failed to answer honestly
The right to an impartial jury is applicable to the states via the   a material question on voir dire, and then further show that a
Fourteenth Amendment. See Turner v. Louisiana, 379 U.S.              correct response would have provided a valid basis for a
466 (1965); Irvin v. Dowd, 366 U.S. 717, 722 (1961). See             challenge for cause.” Id. at 556. The McDonough court
also Morgan v. Illinois, 504 U.S. 719, 726 (1992)(discussing         explained that “[t]he motives for concealing information may
Irvin and Turner). Furthermore, “due process alone has long          vary, but only those reasons that affect a juror’s impartiality
demanded that, if a jury is to be provided the defendant,            can truly be said to affect the fairness of a trial.” Id.
regardless of whether the Sixth Amendment requires it, the
jury must stand impartial and indifferent to the extent                In McDonough, a juror failed to reveal during voir dire in
commanded by the Sixth Amendment.” Morgan, 504 U.S. at               a products liability case that his son had broken his leg as a
727. The voir dire is designed “to protect [this right] by           result of an exploding tire when asked whether anyone in his
exposing possible biases, both known and unknown, on the             immediate family had ever sustained a severe injury.
part of potential jurors.” McDonough, 464 U.S. at 554.               McDonough, 464 U.S. at 549-50.           In holding that the
Therefore, “[t]he necessity of truthful answers by prospective       respondents were not entitled to a new trial, the Supreme
jurors if this process is to serve its purpose is obvious.” Id.      Court found that the juror “apparently believed that his son’s
                                                                     broken leg sustained as a result of an exploding tire was not
   When a juror’s impartiality is at issue, the relevant question    such an injury.” Id. at 555. The Court noted that jurors “may
is “did a juror swear that he could set aside any opinion he         be uncertain as to the meaning of terms which are relatively
might hold and decide the case on the evidence, and should           easily understood by lawyers and judges.” Id.
the juror’s protestation of impartiality have been believed.”
Patton v. Yount, 467 U.S. 1025, 1036 (1984). A trial court’s           We agree with the district court that the Ohio Supreme
determination of a juror’s credibility is entitled to “special       Court’s ruling is not contrary to the rule of McDonough. As
deference.” Id. at 1038; Wainwright v. Witt, 469 U.S. 412,           the district court noted, Harris explained that under the court’s
426 (1985) (noting that in determining whether a juror is            definition, she believed that she had not been a victim of a
biased, “deference must be paid to the trial judge who sees          violent crime. Further, as the district court observed, upon
and hears the juror”). As previously noted, a trial court’s          hearing her explanation and observing her demeanor, the trial
finding that a juror was impartial is entitled to a presumption      judge accepted Harris’s explanation, and acknowledged that
of correctness, rebuttable only upon a showing of clear and          the court’s definition of violent crime was not entirely clear.
convincing evidence. See 28 U.S.C. § 2254(e)(1); Patton,
467 U.S. at 1036 (noting that juror impartiality is a question
                                                                          4
of historical fact). Further, the question for this Court is                As we recently noted in an unpublished habeas decision, the
simply whether the state trial court’s decision was “fairly          McDonough test is not the exclusive test for determining whether a new
supported by the record,” not whether it was right or wrong          trial is warranted o n the basis of juror bias. See Baker v. Craven, No. 02-
                                                                     5252, 2003 WL 2 2455420, at *6 n.1 (6th Cir. Oct. 28, 2003) (and cases
in its determination of impartiality. Witt, 469 U.S. at 424.         cited therein).
No. 99-4460                             Dennis v. Mitchell      15    16   Dennis v. Mitchell                           No. 99-4460

Thus, as in McDonough, juror Harris’s misunderstanding of              Wainwright v. Witt (1985), 469 U.S. 412, 105 S.Ct. 844,
a legal term did not denote dishonesty.                                83 L.Ed.2d 841,
   In short, the Ohio Supreme Court’s ruling that the trial            “ ‘The proper standard for determining when a
court did not abuse its discretion in retaining juror Harris is        prospective juror may be excluded for cause based on his
not contrary to the foregoing clearly established Federal law.         views on capital punishment is whether the juror’s views
See 28 U.S.C. § 2254(d)(1). Consistent with Supreme Court              would prevent or substantially impair the performance of
precedent, the trial judge examined the witness to determine           his duties as a juror in accordance with his instructions
if she was impartial. The trial judge found as a matter of fact        and oath.’”
that Harris had not been intentionally deceitful during the
original voir dire, that she could set aside her personal                Prospective juror Spencer stated unequivocally during
feelings, and that she was impartial. Thus, consistent with            voir dire that she did not feel she could recommend the
United States Supreme Court precedent, the trial judge                 death sentence. She further stated that she would have a
established Harris’s impartiality, during his in-chambers voir         “lot of trouble” imposing death, even if the court
dire. Harris repeatedly indicated that she could be a fair and         instructed the jury that it was worthy of consideration.
impartial juror, and the trial judge made a credibility                Spencer also indicated that she did not feel she could put
determination that her misunderstanding of the term violence           her beliefs aside and follow the law. When asked if she
was honest. The trial court’s fact findings are presumed               could recommend the death penalty, Spencer replied, “I
correct, see 28 U.S.C. § 2254(e); Patton. The Ohio Supreme             don’t feel I could really do that.”
Court’s decision is also not “an unreasonable determination
of the facts in light of the evidence presented” to the state trial      Prospective juror Williams also indicated that based on
court.                                                                 religious and moral grounds, she could not follow the
                                                                       law and recommend the death penalty. After further
  Finally, it must be remembered that defense counsel was              questioning, Williams insisted that “[i]t will be a big
given the opportunity to question Harris directly during the           problem for me to sign and say that, yes, I believe in the
in-chambers voir dire and to place any objections on the               death penalty or I believe this person should be given the
record, but failed to do so. Apparently, defense counsel did           death penalty.”
not doubt her veracity at the time either. The district court
properly rejected this claim.                                             We have previously stated that where the trial court is
                                                                       left with a definite impression that a prospective juror
 B. Improper Removal of Jurors Spence and Williams                     would be unable to faithfully and impartially apply the
                                                                       law, deference must be given to the trial judge who sees
  Dennis contends that the trial court improperly removed              and hears the prospective juror. State v. Beuke (1988),
two jurors, Kathleen Spence and Ruby Williams, for cause               39 Ohio St.3d 29, 38, 526 N.E.2d 274, 284-85. The trial
based on their views of the death penalty. The Ohio Supreme            court did not abuse its discretion in excusing the two
Court held as follows:                                                 prospective jurors for cause. Both expressed views that
                                                                       would prevent or substantially impair them from
    In State v. Frazier (1995), 73 Ohio St.3d 323, 327, 652            fulfilling their duties as jurors. State v. Tyler, (1990), 50
  N.E.2d 1000, 1006, we reaffirmed the standard in
No. 99-4460                           Dennis v. Mitchell     17    18   Dennis v. Mitchell                           No. 99-4460

  Ohio St.3d 24, 30, 553 N.E.2d 576, 586. Accordingly,                The Ohio Supreme Court’s decision is not an unreasonable
  we overrule Proposition of Law No.8.                             application of Witt. In Witt, the Supreme Court upheld that
                                                                   trial court’s excusal for cause of a juror after she stated that
State v. Dennis, 683 N.E.2d at 429.                                her personal beliefs against the death penalty would interfere
                                                                   with judging the defendant’s guilt or innocence. See Witt,
  The district court held that the Ohio Supreme Court              469 U.S. at 416. Similarly, in this case, the record reflects
reasonably applied clearly established federal law. Dennis v.      that both witnesses stated that they would be unable to sign a
Mitchell, 68 F. Supp.2d at 889. The district court noted that      death verdict, regardless of the verdict. The district court’s
the Ohio Supreme Court followed the correct controlling            independent review of the state court record confirms the state
United States Supreme Court precedent of Witt, 469 U.S.            courts’ assessment that the jurors’ views on the death penalty
412, which sets the standard for excusing jurors for cause.        would substantially impair their performance. For these
Witt held that “the proper standard for determining when a         reasons, the Ohio Supreme Court’s ruling is not contrary to
prospective juror may be excluded for cause because of his or      Adams v. Texas, 448 U.S. 38 (1980) (holding that certain
her views on capital punishment . . . is whether the juror’s       veniremen had been improperly excluded because they
views would prevent or substantially impair the performance        acknowledged that their views of the death penalty might
of his duties as a juror in accordance with his instructions and   “affect” their deliberations, but only to the extent that they
his oath.” Witt, 469 U.S. at 424.                                  would view their task with greater gravity), and Witherspoon
                                                                   v. Illinois, 391 U.S. 510 (1968) (finding it improper to
  Based on this standard, the district court concluded that:       exclude veniremen simply because they voiced general
                                                                   objections to the death penalty or expressed conscientious or
    Here, both Spencer and Williams stated that they could         religious objections to its imposition), because the record
  not follow the law and recommend the death penalty.              reflects that the jurors had more than mere qualms or moral
  Before trial, the prosecutor, using the Wainwright               objection to the death penalty, but an inability or
  language, asked juror Spencer if her “moral belief against       unwillingness to follow the law or obey their oaths. The
  the death penalty would substantially impair your ability        district court properly rejected this claim.
  to do that, to follow the law.” Spencer then replied
  “Yes,” indicating that her beliefs prohibited her from                C. Questioning on Specific Mitigating Factors
  following the law. (Trial Tr. at 351.)
                                                                     Dennis contends that his rights to a fair trial and fair
    Similarly, the trial judge asked juror Williams if she         sentencing under the Eighth and Fourteenth Amendments
  could follow the law: “Our question to you is simply do          were violated by the trial court’s refusal to permit him to ask
  you feel that you can go through that analysis, follow the       questions about specific mitigating factors during voir dire.
  law and make that recommendation if the circumstances            Specifically, Dennis claims that he was foreclosed from
  of this case warrant it?” Williams simply replied “No.”          asking prospective jurors questions regarding Dennis’s age,
  (Id. at 368.)                                                    lack of prior criminal history, environment, and other
                                                                   mitigating factors. The trial judge ruled that specific
Dennis v. Mitchell, 68 F. Supp.2d at 889. The district court       mitigating factors shouldn’t be delved into, stating that “[t]he
concluded that, based on these two exchanges, the trial court      significant part is will they [the jurors] listen to what the
acted properly in excluding these jurors.
No. 99-4460                            Dennis v. Mitchell      19    20   Dennis v. Mitchell                           No. 99-4460

mitigating factors are and will they consider them. I think             For example, the Supreme Court has required voir dire on
that is the bottom line.”                                            the issue of racial prejudice in situations of extreme racial
                                                                     tension, see Ham v. South Carolina, 409 U.S. 524 (1973)
  The Ohio Supreme Court found no error.                             (holding that voir dire on race was constitutionally required
                                                                     where defendant, a civil rights activist, claimed that he had
     In Proposition of Law No. 6, Dennis complains that he           been framed because of his race); and interracial violence, see
  was denied due process when the trial court precluded              Turner v. Murray, 476 U.S. 28 (1986) (holding that voir dire
  defense counsel from questioning prospective jurors                regarding racial bias was constitutionally required in case
  about specific mitigating factors. However, as Dennis              involving interracial violence). By contrast, the Supreme
  concedes, we rejected this same argument in State v.               Court has ruled that the mere fact that the defendant was
  Wilson (1996), 74 Ohio St. 3d 381, 385-387, 659 N.E.2d             black and the victim white was an insufficient basis, standing
  292, 300-301. Similar to Wilson, the trial court here              alone, to constitutionally require voir dire on racial bias.
  allowed adequate, detailed questioning of prospective              Ristaino v. Ross, 424 U.S. 589, 598 (1976). In Mu-Min, the
  jurors to expose faults that would render a juror                  Supreme Court held that the defendant’s Sixth Amendment
  ineligible. No abuse of discretion is apparent, and,               right to an impartial jury and his Fourteenth Amendment right
  therefore, this proposition of law is overruled.                   to due process were not violated by the trial judge’s refusal to
                                                                     question prospective jurors about specific contents of news
State v. Dennis, 683 N.E.2d at 1105.                                 reports to which they had been exposed. The Court held
                                                                     sufficient the trial judge’s question of whether any
  The district court held that the Ohio Supreme Court’s ruling       information would affect the juror’s impartiality. Mu-Min,
was not contrary to, or an unreasonable application of, clearly      500 U.S. at 431-32.
established United States Supreme Court case law. Dennis v.
Mitchell, 68 F. Supp. 2d at 890.                                       In other words, the Constitution requires only that voir dire
                                                                     be conducted in a manner which ensures fundamental
  As the Supreme Court observed in Morgan, “[t]he                    fairness. Dennis has not made this showing. The record
Constitution . . . does not dictate a catechism for voir dire, but   reflects that, even though defense counsel were eventually
only that the defendant be afforded an impartial jury.”              limited in asking particularized questions, the trial court
Morgan, 504 U.S. at 729. At the same time, integral to the           permitted considerable latitude in the questioning of jurors
Sixth Amendment right to an impartial jury “is an adequate           during voir dire. Dennis’s counsel was permitted to ask a
voir dire to identify unqualified jurors.” Id. (citations            number of veniremen questions regarding mitigating factors
omitted). Thus, the trial judge’s discretion to restrict             without interference from the trial judge. The following
questioning is nonetheless “‘subject to the essential demands        colloquy with Juror Wiggins exemplifies counsel’s inquiry:
of fairness.’” Id. (quoting Aldridge v. United States, 283
U.S. 308, 310 (1931)). See also Mu’Min v. Virginia, 500 U.S.           MR. WHITNEY: Our legislature has told us– as the
415, 425-26 (1991) (stating that “[t]o be constitutionally             Judge told you, Mr. Carroll told you, basically, that we
compelled . . . it is not enough that such questions be helpful.       have a two-part trial here. The first part has to do with
Rather the trial court’s failure to ask these questions must           guilt and innocence. The second part has to do with
render the defendant’s trial fundamentally unfair”).                   penalty.
No. 99-4460                            Dennis v. Mitchell     21   22   Dennis v. Mitchell                          No. 99-4460

     Our legislature has told us that there are certain              The trial court did not interfere with the questioning until
  circumstances under which, even if a person is found             defense counsel’s colloquy with Juror Martin became more
  guilty of a capital offense, that a jury can render a verdict    particularized. At that point the trial court cautioned simply
  for a life sentence.                                             that “[o]nce again, without interrupting, the questions are
                                                                   tough. But one of the things that has to be understood here is
     Are you going to be able to accept what the Judge tells       that the Court will instruct you on what mitigating factors you
  you regarding what we call mitigating factors, things like       may consider.” The trial judge instructed counsel to keep
  age and things like mental defects, if there is any, things      questioning as general as possible.
  like the upbringing of a person, those things? Can you
  take those things into consideration?                              In short, the record reflects that Dennis’s counsel was able
                                                                   to question the jurors regarding their ability and willingness
  JUROR WIGGINS: Yes.                                              to follow the law in the penalty phase. The Ohio Supreme
                                                                   Court’s conclusion that the trial court “allowed adequate,
  MR. WHITNEY: Do you think they are important in                  detailed questioning of prospective jurors” is not an
  determining penalties?                                           unreasonable determination of the facts in light of the record.
                                                                   Finally, Dennis failed to establish that the Ohio Supreme
  JUROR WIGGINS:          Yes.                                     Court’s ruling is contrary to United States Supreme Court
                                                                   precedent. The district court did not err in rejecting this
  MR. WHITNEY: What has been going on in this                      claim.
  man’s life before and how old he is and what kind of
  environment he came from.                                                        D. Peremptory Challenges
    Are those things going to be important to you in                 Dennis argues that the prosecutor’s use of peremptory
  passing on a verdict of death or life, if the Judge tells you    challenges to exclude prospective jurors Dortch and
  they are important?                                              McGinnis based on their views of the death penalty violated
                                                                   his Sixth Amendment right to an impartial jury. Both Dortch
  JUROR WIGGINS:          Yes, I think so.                         and McGinnis indicated that they would be able to
  MR. WHITNEY: If the Judge says they are factors that             recommend the death penalty if the law required it, but they
  you can consider, then you would consider them?                  also stated that they maintained religious beliefs against the
                                                                   death penalty.
  JUROR WIGGINS:          Yes.
                                                                     The Ohio Supreme Court overruled this claim, holding that
Defense counsel followed this pattern of questioning for a         “apart from excluding prospective jurors based on gender or
number of witnesses Later, defense counsel asked the panel         race, . . . prosecutors can exercise a peremptory challenge for
as a whole if any one had “any strong feelings about”              any reason, without inquiry, and without a court’s control.”
evidence “of a psychological nature, evidence of behavior,         State v. Dennis, 683 N.E.2d at 1104 (citing state law). The
social kind of evidence, psychological kind of evidence,           district court agreed. Dennis v. Mitchell, 68 F. Supp. 2d at
upbringing, discipline, lack of discipline.”                       890-91.
No. 99-4460                           Dennis v. Mitchell      23    24   Dennis v. Mitchell                          No. 99-4460

    As the district court observed, the United States Supreme         McGinnis and Dortch were proper. Moreover, the
Court has held that peremptory challenges may be used for             court’s ruling was not “clearly erroneous” under
any reason so long as they are not based on immutable                 Hernandez. The facts and circumstances underlying the
characteristics like race and sex. Id. at 891 (citing Holland         prosecutor’s exercise of peremptories on the two
v. Illinois, 493 U.S. 474 (1990)). Indeed, in Holland, the            prospective jurors in issue do not appear to be racially
Supreme Court expressly rejected the petitioner’s thesis that         motivated. Both prospective jurors expressed opposition
a prosecutor’s use of peremptory challenges to eliminate a            to the death penalty on religious grounds. While, after
distinctive group in the community deprives a defendant of a          defense questioning, both prospective jurors eventually
Sixth Amendment right to the “fair possibility” of a                  opined that they thought they could impose a death
representative jury. Holland, 474 U.S. at 478. The Court              sentence, the fact remains that both were still opposed to
stated that “[a] prohibition upon the exclusion of cognizable         a death sentence, the fact remains that both were still
groups through peremptory challenges has no conceivable               opposed to capital punishment on religious grounds.
basis in the text of the Sixth Amendment, is without support
in our prior decisions, and would undermine rather than                 The prosecutor explained that he exercised peremptory
further the constitutional guarantee of an impartial jury.” Id.       challenges on McGinnis and Dortch based on their views
Furthermore, the Holland Court stated that peremptory                 of the death penalty. In addition, the prosecutor cited the
challenges “best further[] the Amendment’s central purpose”           fact that Dortch stated she had a cousin who had been
of jury impartiality, “by enabling each side to exclude those         murdered. Thus, the prosecutor gave a race-neutral
jurors it believes will be most partial toward the other side,        explanation for the peremptory challenges. Hill;
. . . thereby ‘assuring the selection of a qualified and unbiased     Hernandez. Accordingly, Proposition of Law No. 7 is
jury.’” Id. at 483-84 (quoting Batson v. Kentucky, 476 U.S.           without merit.
79, 91 (1986)). Dennis’s reliance on Witherspoon is
misplaced because Witherspoon dealt with the practice of            State v. Dennis, 683 N.E.2d at 1104.
excluding for cause jurors who expressed conscientious or
religious scruples against capital punishment.                        The district court held that the court properly applied
                                                                    Batson.
  In short, the Ohio Supreme Court’s opinion was not
contrary to, nor an unreasonable application of, clearly                In this case, the prosecution offered several neutral
established Untied States Supreme Court precedent.                    explanations for the exclusion of McGinnis and Dortch.
                                                                      First, the prosecutor explained that he used peremptory
                       E. Batson Claim                                challenges on McGinnis and Dortch based, at least in
                                                                      part, on their views of the death penalty. Both
  Dennis also complains that the exclusion of Dortch and              prospective jurors expressed opposition to the death
McGinnis, both African-Americans, violated Batson, supra.             penalty on religious grounds. Though both prospective
The Ohio Supreme Court concluded that Dennis failed to                jurors eventually said they could impose a death
prove a violation of Batson.                                          sentence, both were nevertheless opposed to capital
                                                                      punishment.
     The trial court held that “with Batson in mind,” the
  state’s peremptory challenges of prospective jurors
No. 99-4460                           Dennis v. Mitchell     25    26   Dennis v. Mitchell                          No. 99-4460

    Moreover, the prosecutor noted that prospective juror            This claim is without merit.
  Dortch had a cousin that had been murdered and a son
  that had been convicted of a serious crime. Also, the                       F. Ineffective Assistance of Counsel
  prosecutor explained that a prospective juror McGinnis
  was consistently late and the only one confused about the          Dennis argues that his counsel were ineffective for failing
  jury procedures.                                                 to issue timely objections to the removal for cause of jurors
                                                                   Spencer and Williams and the use of peremptory challenges
     After directly observing the voir dire questioning, the       to remove jurors McGinnis and Dortch.
  trial judge found the use of peremptory challenges was
  not motivated by impermissible considerations. The trial           After reciting the Strickland test [Strickland v. Washington,
  judge stated that when Dortch and McGinnis were                  466 U.S. 668 (1984)], the Ohio Supreme Court concluded that
  excused: “I consciously reviewed the circumstances               Dennis had not shown prejudice. State v. Dennis, 683 N.E.2d
  relative to each of these two ladies and having no specific      at 1108-09. The district court held that “Dennis was not
  request at that time to place it on the record, it was the       deprived of any substantive or procedural right to which the
  Court’s determination that with Batson in mind, that at          law entitles him.” Dennis v. Mitchell, 68 F. Supp.2d at 899.
  least in this Court’s opinion that these were acceptable
  challenges on behalf of the state.”                                The Ohio Supreme Court’s holding was not an
                                                                   unreasonable application of Strickland. Because the Ohio
Dennis v. Mitchell, 68 F. Supp.2d at 891.                          Supreme Court concluded that none of the underlying
                                                                   challenges had merit, there is no cause and therefore no
  Batson requires the defendant to show that the prosecutor        prejudice. The district court did not err in rejecting this
exercised a peremptory challenge on the basis of race. If that     claim.
showing is made, then the burden shifts to the prosecutor to
articulate a race-neutral explanation for striking the juror.                             V. Conclusion
Finally, the trial court must determine whether the defendant
has carried his burden of proving purposeful discrimination.         For all of the foregoing reasons, we AFFIRM the judgment
Hernandez v. New York, 500 U.S. 352, 358-59 (1991)                 of the district court denying Dennis’s petition for writ of
(summarizing three step analysis for a Batson claim).              habeas corpus.

   The Ohio Supreme Court’s decision was not an
unreasonable application of Batson. The Ohio Supreme
Court concluded that the trial court’s ruling was not “clearly
erroneous.” The main reason the prosecutor struck the two
jurors was their stated position on the death penalty. The trial
court concluded that this explanation was credible. This
finding is not clearly erroneous. See Purkett v. Elem, 514
U.S. 765, 769 (1995) (per curiam) (stating that, in habeas
corpus proceedings, a state court decision about prosecutor’s
intent is a factual decision); see also 2254(e).